DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1 & 2; reflecting claims 1-11) in the reply filed on 03/04/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
The filed abstract should not point out to elements by numbers.  All indicated numerals need to be eliminated.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copin (U.S. Patent No. 6,234,943) in view of Buhayar (U.S. Patent No. 3,827,545).

Regarding claim 1: Copin discloses a method of operating a conversion unit, the conversion unit converting a continuous web into separated converted blanks of predetermined length (Figs. 7-8; via web 3 converted into different blanks),  the method comprising: engaging the continuous web by a first motorized arrangement and driving (via tightener roller 40), as a first run driving, the continuous web at a clocked speed; receiving from the first motorized arrangement the continuous web by a second motorized rotatable arrangement and driving (via 40/42), by the second motorized rotatable arrangement as a second run driving, the continuous web; receiving the continuous web from the second motorized arrangement by a sheeter adjacent the second motorized arrangement (via sheeter 45/46 adjacent the second motorized 41/42), and cutting, by rotary tools of the sheeter (via 46), the continuous web into separate blanks; and converting, in at least one web conversion station, the separate blanks into the separated converted blanks (via the formed separated converted blanks downstream of cutting 46); varying a speed of rotation of the second motorized rotatable arrangement in phases (via 43, 47, 52, and control unit 48; to control and adjust speeds and to arrange in phases the feed/cut process). 
Copin does not specifically disclose the phases to include: a constant speed phase at a constant tangential speed, which is substantially equal to a speed of rotation of the tools of the sheeter, wherein a cut of the continuous web substrate is made by the sheeter during the constant speed phase of the second motorized arrangement; a speed reduction phase, during which a length of the continuous web substrate, which length is dependent on the difference between the length of the blank and a peripheral extension of the rotary conversion tools, is kept upstream of the second motorized arrangement; and a speed increase phase, during which the continuous web substrate is discharged downstream of the second motorized rotatable arrangement to the sheeter.
However, Buhayar discloses a similar method with the step of varying a speed of rotation of the motorized rotatable arrangement in phases, constant speed phase, speed reduction phase, and speed increase phase, see for example (Figs. 1 & 3; via 14, speed regulator).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Copin’s method, by having a speed regulator to vary the speed of rotation of the motorized ratable arrangement in phases, as suggested by Buhayar, in order to gain more control of the spacing between discrete, flexible web products (column 3, lines 53-56).
Regarding claim 2: Copin discloses the speed of rotation of the rotary tools of the sheeter and of the conversion unit is constant and is greater than the speed at which the web is fed (via controller 48) and/or Buhayar also suggests the claimed constant speeds (Fig. 3).
Regarding claim 3: Copin discloses a step of driving in rotation a rotatable drive roll of the second motorized rotatable arrangement (Fig. 7; via 41/42); and engaging, holding and driving the continuous web (via 3) between the rotatable drive roll and press rollers cooperating with the rotatable drive roll (via 41/42 & 50/51 and/or 45).
Regarding claim 4: Copin discloses that the first motorized arrangement comprises a loop control, see for example (Fig. 7; via the shown controller 48).
Regarding claim 5: Copin discloses the step of-4- driving in rotation a primary drive roll of the loop control; and {02739152.11oscillating upstream and downstream a satellite roll of the loop control, the oscillating performed about the primary drive roll; and engaging and holding the continuous web between the primary roll and the satellite roll such that the oscillation passes the continuous web cyclically from a constant speed to a zero speed at the output of the satellite roll, see for example (Figs. 7-8; via tightening roller 40 moves on a controlled loop).
Regarding claim 6: Copin discloses that the at least one web conversion station is
Regarding claim 7: Copin discloses that one of the rotary tools of the sheeter and the conversion station are mounted in a cassette, see for example (Figs. 7-8; inherently the shown rotary tools are somehow mounted on the machine, which broadly could be considered as “cassette” mounting means).
Regarding claim 8: Copin discloses that the converting unit is located between at least one printer group and a cut blank separator of the conversion station (Fig. 7; via printer 60 in respect to the cut blank).
Regarding claim 9: Copin discloses that the varying the speed of rotation of the second motorized rotatable arrangement is performed during a cycle of rotation of the rotary tools of the sheeter (via controller 48) and/or Buhayar (Fig. 3).
Regarding claim 10: Copin discloses that the continuous web has a constant feed speed (via using speed adjustment controller 48) and/or Buhayar (Fig. 3; via the shown “constant speed”).
Regarding claim 11: Copin discloses that the speed reduction phase is implemented after a cut of the continuous web substrate by the sheeter, and the speed increase phase is implemented before the cut of the continuous web substrate by the sheeter (via speed adjusting means, controller 48) and/or Buhayar shows “decreasing speed” (Fig. 3d, after certain operation took place on the web).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the prior art cited on PTO-892 suggest the claimed control and varying of the speed of the rotation of a given tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731